Title: George Washington to Alexander Hamilton, Thomas Jefferson, Henry Knox, and Edmund Randolph, [3 August 1793]
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry,Randolph, Edmund



[Philadelphia, August 3, 1793]
Gentlemen,
Fresh occurrences, but communicated thro’ private channels, make it indispensable that the general principles which have already been the subject of discussion should be fixed, & made known for the government of all concerned, as soon as it can be done with propriety.
To fix rules on substantial ground, conformably to treaties & the Laws of nations, is extremely desireable.
The verdict of the late Jury, in the case of Henfield, & the decision of yesterday, respecting the French Minister, added to the situation of Indian Affairs—& the general complexion of public matters induce me to ask your advice, whether it be proper, or not, to convene the Legislature at an earlier day than that on which it is to meet by Law? And, if it be thought adviseable, at what time?

Go Washington
Philadelphia3d: Augt. 1793.

